Detailed Action
Summary
1. This office action is in response to the application filed on May 03, 2021. 
2. Claims 1-17 and 21-23 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 04/13/21 and 05/14/2021 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 08/18/2022 and 10/14/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
6. Claims 1 are objected to because of the following informalities: 
Claim 1 recites “the voltage” in line 9. There is insufficient antecedent basis for this claim limitation.
Claims 9-12 recite “ a power sink” should be “the power sink”.
In re to claims 1-8 and 13-14, claims 1-8 and 13-14  are depends claim 1, thus object the same reason
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,8-12, 15,17,21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta “20080074909”  in view of Shinomoto “20110101898”.
In re to claim 1, Mehta discloses a voltage clamp system (Figs. 2-3 shows a  circuit 20 for powering a load 50) comprising: a rectifier (a rectifier circuit 200); a protected node (input connections 202), a reference node (input connections 204), and one or more internal nodes (connections node of 206,208,302,304,306,308,402 and 404 ), coupled to the rectifier (204, 206 are coupled to rectifier); 
a power converter (DC-DC converter 400), coupled to the rectifier via the one or more internal nodes (DC-DC converter 400 is coupled to rectifier 200 via connection node of 206,208,302,304,306,308,402 and 404) : and
one or more output nodes (node 406 and 408) coupled to the power converter (connection node 406 and 408 coupled to DC/DC converter) and configured to couple to a power sink (load 50 includes one or more gas discharge lamps.), 
wherein the rectifier (200) and the power converter (400) are configured to output power via one or more output nodes (406 and 408) coupled to the rectifier (200), and to limit a component of the voltage between the protected node and the reference node.
Mehta discloses a voltage clamp system, rectifier, protected and reference node, power converter but fails having to limit a component of the voltage between the protected node and the reference node.
However, Shinomoto discloses (Figs. 1-15 shows a AC to DC converter 100) having to limit a component of the voltage between the protected node and the reference node (Fig. 5  shows that the first switching means 3 and the second switching means 4 are simultaneously turned on. In this state, between the input terminals of the rectifier 2 is short-circuited, resulting in voltage Vc=0, see parag.00128. Furthermore, control means that drives and controls said switching means, wherein said control means drives and controls said switching means to control the voltage between input terminals of said rectifier based on detection results of said first voltage detector and said first current detector so that the voltage across said plurality of capacitors becomes a desired voltage, see parag. claim 5).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a voltage clamping circuit of Mehta to include limit a component of the voltage between the protected node and the reference node as taught by Shinomoto in order to obtain a three-level converter voltage is output while controlling time-width, switching operation can be performed at a low frequency and the converter can be put into practical use inexpensively by reducing cost for high-frequency noise countermeasures, see parag.0032,  lines 1-3..
 In re to claim 3, Mehta discloses (Figs. 2-3), wherein the rectifier (200) and the power converter (DC/DC converter 400) are further configured to limit an absolute value of the voltage difference between the protected node and the reference node.
However, Shinomoto discloses (Figs. 1-15 shows a AC to DC converter 100) having to  limit an absolute value of the voltage difference between the protected node and the reference node (wherein said control means controls at least either the amplitude of the voltage between input terminals across said rectifier or the phase difference of the voltage of said AC source and the voltage between input terminals across said rectifier to control the terminal voltage across said plurality of capacitors to be a desired voltage, See parag. claim 7 . Furthermore, see claim 8).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a voltage clamping circuit of Mehta to include limit an absolute value of the voltage difference between the protected node and the reference node as taught by Shinomoto in order to obtain a three-level converter voltage is output while controlling time-width, switching operation can be performed at a low frequency and the converter can be put into practical use inexpensively by reducing cost for high-frequency noise countermeasures, see parag.0032,  lines 1-3..
In re to claim 8, Mehta discloses (Figs. 2-3), wherein the one or more internal nodes (connections 206,208,302,304,306,308,402 and 404 ) comprise a first and second internal node (206,208), and the system further comprises a capacitor (capacitor 218), coupled between the first and second internal nodes (capacitor is coupled to the output node of 206,208).  
In re to claim 9, Mehta discloses (Figs. 2-3), wherein the one or more output nodes (node 406 and 408) are further configured to couple to a power sink (load 50 includes one or more gas discharge lamps) comprising an output of a DC power supply (DC/DC 4000, and wherein the power converter comprises one of a buck converter, a boost converter, a buck-boost converter, a Cuk converter, a flyback converter, an isolated half bridge converter, or an isolated full bridge converter ( DC-to-DC converters (such as buck converters or boost converters) that are commonly used within power supplies and electronic ballasts, and that are well-known to those skilled in the relevant arts., see para 0018).  
In re to claim 10, Mehta discloses (Figs. 2-3),, wherein the one or more output nodes (node 406 and 408)  are further configured to couple to a power sink (load 50 includes one or more gas discharge lamps) comprising an AC utility supply, and wherein the power converter comprises a grid-tie inverter (DC-to-DC converters such as buck converters or boost converters that are commonly used within power supplies and electronic ballasts, and that are well-known to those skilled in the relevant arts, see parag. 0012-0013. Examiner noted that power converter is designed for its intended purposes and can be used for different purposes. Therefore, it is a matter of design option for its intended purpose).
Furthermore, Shinomoto discloses (Figs. 1-15 shows a AC to DC converter 100) wherein the power converter comprises a grid-tie inverter (the DC load 8 in the circuit diagram explained in FIG. 13 is replaced by the inverter 18 and the permanent magnet motor 17, see parg.0279)
In re to claim 11, Mehta discloses (Figs. 2-3), wherein the protected node and the reference node (202 and 204)  are comprised in a radio frequency (RF) generator or an RF power amplifier, and wherein the one or more output nodes are further configured to couple to a power sink that comprises a DC bus supplying power to the RF generator or the RF power amplifier (Input connections 202,204 are adapted to receive the  AC voltage, V.sub.AC and can include an electronic ballast, load 50 includes one or more gas discharge lamps, see parag.0012-0013 . Examiner noted that power converter is designed for its intended purposes and can be used for different purposes.)
Furthermore, Shinomoto discloses (Figs. 1-15 shows a AC to DC converter 100) wherein the power converter comprises a grid-tie inverter (the DC load 8 in the circuit diagram explained in FIG. 13 is replaced by the inverter 18 and the permanent magnet motor 17, see parg.0279)
Therefore, it is a matter of design option for its intended purpose.
In re to claim 12, Mehta discloses (Figs. 2-3), wherein the protected node and the reference node (204 and 206) are part of an RF impedance matching network, and wherein the one or more output nodes are further configured to couple to a power sink that comprises an AC utility supply (First and second load output connections 26,28 are intended to be coupled to load 50; when circuit 20 is employed within an electronic ballast, load 50 includes one or more gas discharge lamps, see parag.0012-0013). 
In re to claim 15, Mehta discloses a method (Figs. 2-3 shows the method of protecting from the overvoltage of circuit 20) comprising: configuring a power converter (DC-DC converter 400),, coupled to a rectifier (a rectifier circuit 200)  via one or more internal nodes (DC-DC converter 400 is coupled to rectifier 200 via connection node of 206,208,302,304,306,308,402 and 404), to output power via one or more output nodes to a power sink (load 50 includes one or more gas discharge lamps.); and configuring the power converter (400) and the rectifier (200) to limit a component of a voltage between a protected node and a reference node (204 and 206) coupled to the rectifier. 
Mehta discloses, rectifier, protected and reference node, power converter but fails having to limit a component of the voltage between the protected node and the reference node.
However, Shinomoto discloses (Figs. 1-15 shows a AC to DC converter 100) having to limit a component of the voltage between the protected node and the reference node (Fig. 5  shows that the first switching means 3 and the second switching means 4 are simultaneously turned on. In this state, between the input terminals of the rectifier 2 is short-circuited, resulting in voltage Vc=0, see parag.00128. Furthermore, control means that drives and controls said switching means, wherein said control means drives and controls said switching means to control the voltage between input terminals of said rectifier based on detection results of said first voltage detector and said first current detector so that the voltage across said plurality of capacitors becomes a desired voltage, see parag. claim 5).
In re to claim 17, Mehta discloses (Figs. 2-3), wherein the rectifier (200) and the power converter (DC/DC converter 400) are to limit an absolute value of the voltage difference between the protected node and the reference node.
However, Shinomoto discloses (Figs. 1-15 shows a AC to DC converter 100) having to  limit an absolute value of the voltage difference between the protected node and the reference node (wherein said control means controls at least either the amplitude of the voltage between input terminals across said rectifier or the phase difference of the voltage of said AC source and the voltage between input terminals across said rectifier to control the terminal voltage across said plurality of capacitors to be a desired voltage, see parag. claim 7 . Furthermore, see claim 8).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a voltage clamping circuit of Mehta to include limit an absolute value of the voltage difference between the protected node and the reference node as taught by Shinomoto in order to obtain a three-level converter voltage is output while controlling time-width, switching operation can be performed at a low frequency and the converter can be put into practical use inexpensively by reducing cost for high-frequency noise countermeasures, see parag.0032,  lines 1-3..
In re to claim 21, Mehta discloses (Figs. 2-3), a computing system comprising: one or more processing devices, one or more tangible computer-readable memory devices, and one or more tangible computer-readable data storage devices; program instructions, stored on the one or more data storage devices for execution by the one or more processing devices using the one or more memory devices, to configure a power converter (DC/DC converter 4000 , coupled to a rectifier (rectifier 200) via one or more internal nodes (DC-DC converter 400 is coupled to rectifier 200 via connection node of 206,208,302,304,306,308,402 and 404), to output power via one or more output nodes  (connection node 406 and 408 coupled to DC/DC converter) to a power sink (load 50 includes one or more gas discharge lamps); and program instructions, stored on the one or more data storage devices for execution by the one or more processing devices using the one or more memory devices, to configure the power converter (400)  and the rectifier to limit a component of a voltage between a protected node and a reference node (204 and 206)  coupled to the rectifier. 
Mehta discloses rectifier, protected and reference node, power converter but fails having to limit a component of the voltage between the protected node and the reference node and a computing system comprising: one or more processing devices, one or more tangible computer-readable memory devices, and one or more tangible computer-readable data storage devices; program instructions, stored on the one or more data storage devices for execution by the one or more processing devices using the one or more memory devices.
However, Shinomoto discloses (Figs. 1-15 shows a AC to DC converter 100) having to limit a component of the voltage between the protected node and the reference node (Fig. 5  shows that the first switching means 3 and the second switching means 4 are simultaneously turned on. In this state, between the input terminals of the rectifier 2 is short-circuited, resulting in voltage Vc=0, see parag.00128. Furthermore, control means that drives and controls said switching means, wherein said control means drives and controls said switching means to control the voltage between input terminals of said rectifier based on detection results of said first voltage detector and said first current detector so that the voltage across said plurality of capacitors becomes a desired voltage, see parag. claim 5).
Furthermore, Shinomoto disclose having a computing system comprising: one or more processing devices, one or more tangible computer-readable memory devices, and one or more tangible computer-readable data storage devices; program instructions, stored on the one or more data storage devices for execution by the one or more processing devices using the one or more memory devices (The control means 20 can be configured by hardware such as circuit devices offering its function, and by operation devices such as a microcomputer and a CPU (Central Processing Unit) and software that specifies its operations, see prag.0084. Furthermore, Shinomoto discloses that the effective value operation portion 23 can be configured by hardware such as a circuit device that offers its function, or by an operation device such as a microcomputer and a CPU and software that specifies its operations, see parg.0088.In addition, The inverter control portion 26 may be constituted by hardware such as a circuit device that achieves its function or may be configured by an operation device such as a microcomputer and CPU and software that specifies its operation, see parg.00280. Examiner noted it obvious in the art that by operation devices such as a microcomputer and a CPU (Central Processing Unit) and software that specifies its operation may include a program instruction to execute the instruction according to stored information of the  memory devices. The a microcomputer and a CPU (Central Processing Unit) and software that specifies its operation merely matters of design option for its intended purpose.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a voltage clamping circuit of Mehta to include limit a component of the voltage between the protected node and the reference node and processing device and program instruction as taught by Shinomoto in order to obtain a three-level converter voltage is output while controlling time-width, switching operation can be performed at a low frequency and the converter can be put into practical use inexpensively by reducing cost for high-frequency noise countermeasures, see parag.0032,  lines 1-3..
 In re to claim 23, Mehta discloses (Figs. 2-3 shows the method of protecting from the overvoltage of circuit 20), comprising configuring the rectifier (200)  and the power converter (400)  to limit one or more of an absolute value, a high frequency component, an AC component, an RF component, a low frequency component, or a DC component of the voltage difference between the protected node and the reference node.
Methat disclose rectifier and power converter but fails having to limit one or more of an absolute value, a high frequency component, an AC component, an RF component, a low frequency component, or a DC component of the voltage difference between the protected node and the reference node.
However, Shinomoto discloses (Figs. 1-15 shows a AC to DC converter 100) having to  limit an absolute value of the voltage difference between the protected node and the reference node (wherein said control means controls at least either the amplitude of the voltage between input terminals across said rectifier or the phase difference of the voltage of said AC source and the voltage between input terminals across said rectifier to control the terminal voltage across said plurality of capacitors to be a desired voltage, see parag. claim 7 . Furthermore, see claim 8).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a voltage clamping circuit of Mehta to include limit an absolute value of the voltage difference between the protected node and the reference node as taught by Shinomoto in order to obtain a three-level converter voltage is output while controlling time-width, switching operation can be performed at a low frequency and the converter can be put into practical use inexpensively by reducing cost for high-frequency noise countermeasures, see parag.0032,  lines 1-3..
8. Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta “20080074909”  and Shinomto “20110101898” further in a view of Sandner “20150263511”
In re to claim 13, Mehta discloses (Figs. 2-3) disclose the claim invention but fails having a protected device, wherein a first terminal of the protected device is connected to the protected node, and a second terminal of the protected device is connected to the reference node.  
However, Sandner disclose a power converter of uses voltage clamps for overvoltage protection having a protective device (Fig. 2 shows a  power converter 4A) wherein  a first terminal of the protected device is connected to the protected node and a second terminal of the protected device is connected to the reference node ( power converter 4A relies on active voltage clamps 36A and 36B coupled to nodes 18A and 18B (e.g., the input to rectifier 34). Voltage clamp 36A includes switch 28A that when closed, couples grounded high-voltage capacitor 26A to node 18A, see parg.0039) .
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a voltage clamping circuit of Mehta to include a first terminal of the protected device is connected to the protected node, and a second terminal of the protected device is connected to the reference node as taught by Sandner because the controller may determine whether to adjust the operational state of any of the switches of the rectifier to cause the rectifier to begin operating in a protection mode, thereby resulting in a reduction of the voltage level of the DC output. see parag.0004,  lines 7-8.
In re to claim 14, Mehta discloses (Figs. 2-3) disclose the claim invention but fails having the protected device comprises one or more of a bipolar junction transistor, a field effect transistor, a PIN diode, a semiconductor device, a capacitor, a switched capacitor bank comprising one or more series-connected capacitors and semiconductor switches connected in parallel, and wherein the protected device, the rectifier, and the first capacitor are packaged together.  
However, Sandner disclose a power converter of uses voltage clamps for overvoltage protection having a protective device (Fig. 2 shows a  power converter 4A) having the protected device comprises one or more of a bipolar junction transistor, a field effect transistor, a PIN diode, a semiconductor device, a capacitor, a switched capacitor bank comprising one or more series-connected capacitors and semiconductor switches connected in parallel, and wherein the protected device, the rectifier, and the first capacitor are packaged together (power converter 4A comprises a rectifier, wherein the rectifier comprises switches 20A,22A,20B 22B are comprising a diode, switches 28A and B are coupled to capacitor , capacitor 24B are coupled in parallel to switches 20A,22A,20B 22B) .
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the a voltage clamping circuit of Mehta to include having the protected device comprises one or more of a bipolar junction transistor, a field effect transistor, a PIN diode, a semiconductor device, a capacitor, a switched capacitor bank comprising one or more series-connected capacitors and semiconductor switches connected in parallel, and wherein the protected device, the rectifier, and the first capacitor are packaged together ass taught by Sandner because the controller may determine whether to adjust the operational state of any of the switches of the rectifier to cause the rectifier to begin operating in a protection mode, thereby resulting in a reduction of the voltage level of the DC output. see parag.0004,  lines 7-8.
Allowable Subject Matter
9. Claims 2,4-7,16 and 22 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the rectifier and the power converter are further configured to prevent the voltage difference between the protected node and the reference node from rising above a clamping voltage. ”.

In re to claim 4, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the rectifier and the power converter are further configured to limit an amplitude of a high frequency, AC, or RF component of the voltage difference between the protected node and the reference node. ”.

In re to claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the rectifier and the power converter are further configured to limit a low frequency or DC component of the voltage difference between the protected node and the reference node. ”

In re to claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a frequency selective filter, wherein the system is further configured to determine the component of the voltage between the protected node and the reference node using the frequency selective filter. ”
In re to claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the rectifier and the power converter are further configured to limit a sum of an input voltage of the power converter and a voltage drop of the rectifier.”
In re to claim 16, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “configuring the power converter and the rectifier to prevent the voltage difference between the protected node and the reference node from rising above a clamping voltage. ”
In re to claim 22, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the programming instructions further configure the power converter and the rectifier to prevent the voltage difference between the protected node and the reference node from rising above a clamping voltage. ”
Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839